Citation Nr: 1545086	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-25 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1962 to May 1966, including three years and three months of sea service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In April 2015, the Veteran submitted additional VA treatment records without a waiver of Agency of Original Jurisdiction (AOJ) consideration in the first instance.  The AOJ/RO did not subsequently issue a Supplemental Statement of the Case (SSOC) addressing those additional medical records.  However, as described below, the existence of a current disability has already been proven, and the outcome of this case depends upon whether the second element of service connection (including whether there was exposure to herbicides in service) is satisfied.  As such, the updated VA treatment records showing the existence of a current disability are not relevant.  The Board finds that remanding the case solely to have the AOJ review irrelevant records would impose unnecessary additional burden on VA with no reasonable possibility of any benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In March 2015, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is of record. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's diabetes mellitus was not present in service or until many years thereafter and is not related to service or to any incident of service origin; there is no competent evidence of herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a December 2011 letter, sent prior to the initial adjudication of the claim in May 2012, which advised the Veteran of the criteria for establishing service connection for diabetes mellitus, including on the basis of herbicide exposure.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and post-service treatment records.  An internet article describing the history of the U.S.S. Manatee is also of record, as well as lay statements from the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action under the duty to assist is necessary.  See 38 C.F.R. § 3.159(c).  

The Veteran has not undergone a VA examination to specifically address the etiology of his diagnosed diabetes mellitus.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, the Veteran's service treatment records contain no indication of treatment for, or diagnosis of, diabetes mellitus.  The Veteran has claimed this condition as resulting from herbicide exposure.  For the reasons discussed below, exposure to herbicides in service has not been demonstrated.  Because there is no injury, disease, or event in service to which the current disability could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

In March 2015, the Veteran was afforded a Board hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the March 2015 hearing, the undersigned discussed the basis of the previous denial and asked specific questions directed at identifying the criteria required for service connection, including based on herbicide exposure.  The undersigned also suggested the submission of favorable evidence, such as a nexus opinion from the Veteran's private doctor.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist. 

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a veteran who served for ninety days or more during a period of war develops certain chronic diseases listed under 38 C.F.R. § 3.309(a) to a degree of 10 percent or more within one year from the date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.309(d).

In this case, the Veteran served for more than ninety days during a period of war.  In addition, diabetes mellitus is listed as a chronic disease under 38 C.F.R. § 3.309(a). 

Nevertheless, a review of the record does not reflect any treatment or diagnosis of diabetes mellitus in service or within the one-year presumptive period following discharge from active duty.  The Veteran has not contended that this condition began in service, but rather that it occurred as a result of his exposure to herbicides in service.  See September 2011 claim.  The Board finds that service connection for diabetes mellitus is not warranted on a presumptive basis as due to a chronic disease.

When a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which has been shown to be caused by exposure to herbicides or Agent Orange to a degree of 10 percent or more within the specified period the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include diabetes mellitus.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Diabetes mellitus shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii). 

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) or in Korea between April 1, 1968 and August 31, 1971 (in certain specified units near the Korean Demilitarized Zone (DMZ)) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Additionally, "service in the Republic of Vietnam" includes duty or visitation to the inland waters of Vietnam, i.e. "brown waters."  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).  Generally, "service in the Republic of Vietnam" does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C. § 101(29)(A)); see also Haas, 525 F. 3d at 1197 (upholding VA's statutory interpretation excluding the "blue water" Navy from presumptive herbicide exposure).

Diabetes mellitus is one of diseases listed under 38 C.F.R. § 3.309(e) for which the presumption of herbicide exposure may apply.  Nevertheless, in this case the Veteran is not shown to have served in the Republic of Vietnam or in the prescribed areas along the Korean DMZ during the applicable time period.  The Veteran's service personnel records document that he served aboard the U.S.S. Manatee, and the National Personnel Records Center (NPRC) confirmed that the U.S.S. Manatee served in Vietnam waters during the periods from June 8, 1964 to July 11, 1964, from August 11, 1964 to August 17, 1964, and from September 6, 1964 to September 13, 1964.  The Veteran reported that the ship was located in Cam Ranh Bay Harbor in 1964.  See Board hearing transcript at 8-9.   

While the Veteran's service personnel records contain documentation of certain unauthorized absences from the U.S.S. Manatee during his period of active duty, none of those absences occurred during the period when the ship was located in Vietnam waters.  Additionally, the Veteran testified at his March 2015 Board hearing that he did not visit Vietnam at any time during his service.  Thus, there is no persuasive evidence that the Veteran set foot in the Republic of Vietnam.  

Moreover, there is no persuasive evidence of record that the presumption should apply to the Veteran, as the evidence indicates that there is a low probability that the U.S.S. Manatee was exposed to herbicides.  The Federal Circuit recognized that "[t]he entire predicate for the Agent Orange Act and its regulations was exposure to herbicides in general and Agent Orange in particular."  Haas, 525 F. 3d at 1185.  Thus, VA's interpretation of § 3.307(a)(6)(iii)-"as excluding service members who never set foot within the land borders of Vietnam" because there was a low probability that offshore veterans were exposed to herbicides-was not unreasonable, "'plainly erroneous, or inconsistent with the regulation.'"  Id. at 1193.  
In the Veteran's case, there is no persuasive evidence that the U.S.S. Manatee was in an area likely exposed to herbicides.  Cam Ranh Bay is not considered to be an inland waterway because it offers wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea.  Cam Ranh Bay is not connected to a major inland river and is not long or narrow.  Additionally, there is no historical evidence of extensive herbicide aerial spraying in the Cam Ranh Bay area.  According to the online Dictionary of American Naval Fighting Ships, last updated August 2015, the U.S.S. Manatee had a tour in the Western Pacific in 1964, and the tour was extended for eight and a half months due to stepped up operations in Vietnam.  The online article states that, during this period, the ship operated principally in the South China Sea, and replenished the ships of the 7th Fleet on patrol in that area in support of the struggle against Communist aggression in Vietnam.  There was no indication that it traveled to inland waterways.  The Veteran reported that his vessel was essentially a floating gas station that provided fuel to other vessels.  Thus, the Veteran's circumstance is more analogous to the Haas case wherein the veteran served in a vessel miles offshore in the open ocean, where spray flight paths did not cross.  525 F. 3d at 1192 (quoting 73 Fed. Reg. 20,566; 20,568 (April 16, 2008)).  

In short, there is no evidence reflecting that the Veteran set foot in Vietnam, and while his ship was located in Vietnam waters during brief periods from June 1964 to September 1964, there is no evidence showing that the U.S.S. Manatee was located in "brown waters" or inland waterways so as to be included within the definition of "Service in the Republic of Vietnam."  

However, the lack of entitlement to service connection on a presumptive basis does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F. 3d 1039, 1043 (Fed. Cir. 1994).

To that end, the Veteran has asserted that he was exposed to herbicides while unloading 55-gallon drums of Agent Orange aboard the U.S.S. Manatee.  During his Board hearing, he testified that the containers were green and that they were marked with a diamond-shaped hazard symbol.  Although the Veteran is competent to report that he unloaded and transported a substance contained in green barrels with hazard symbols, he is not competent to report that such substance was an herbicide agent, or that he was exposed to the substance within the barrels, as he has not been shown to have the requisite expertise needed to identify such.  

Moreover, in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a veteran's lay statements with regard to non-medical events unrelated to combat service must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions, and that the Board had not erred in rejecting lay evidence that a veteran was exposed to gases and chemicals during service when such exposure was not documented in the personnel records.  In response to a query from the RO as to whether the Veteran could have been exposed to herbicides during naval service offshore from Vietnam, the Joint Services Records Research Center (JSRRC) responded in May 2009 that there was no evidence of Navy or Coast Guard ships transporting tactical herbicides from the United States to the Republic of Vietnam, and no evidence that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Accordingly, the Veteran's assertions of herbicide exposure onboard the U.S.S. Manatee are afforded little probative value because they are not accompanied by any other evidence of exposure. 

A written statement from Dr. G.K. in April 2015 noted that the Veteran had diabetes which the Veteran felt could have resulted from Agent Orange exposure.  However, this statement does not contain the medical opinion of Dr. G.K., but rather is an acknowledgement that the Veteran believes his condition is related to herbicide exposure.  As discussed above, there is no competent evidence that the Veteran was exposed to herbicides.  Thus, Dr. G.K.'s statement is afforded little probative value.

The preponderance of the evidence is against a finding that the Veteran was exposed to herbicides while onboard the U.S.S. Manatee, as he has provided no indication that he is competent to identify or distinguish the herbicides listed in 38 C.F.R. § 3.307(a)(6).  Additionally, there is no evidence showing that the Veteran's diabetes mellitus had its onset in service.  His service treatment records do not reflect any complaint, treatment, or diagnosis of this condition.  The Veteran has not contended that this condition began in service, but rather that it occurred as a result of his exposure to herbicides in service.  See September 2011 claim.     

In summary, because there is no evidence showing that the Veteran's diabetes mellitus had its onset in service or within the one-year presumptive period for chronic diseases, and because the evidence preponderates against a finding that the Veteran served in the requisite locations prescribed by regulation in order for herbicide exposure to be presumed, service connection for diabetes mellitus is not warranted on either a presumptive or direct basis.   


ORDER

Service connection for diabetes mellitus is denied. 









____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


